office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-142225-05 cc psi b8 uil the honorable daniel k inouye united_states senator ala moana blvd suite honolulu hi attn aaron leong dear senator inouye i am responding to the date inquiry from aaron leong a member of your staff he asked for information on a regulatory solution or suggestions for a legislative amendment to permit the refueling of the honolulu fire department’s aviation-grade kerosene storage_facility without jeopardizing the secured airport terminal status of the honolulu international airport hnl on date we provided a one-time exemption from the rule in sec_4081 of the internal_revenue_code the code against loading highway tanker trucks with aviation-grade kerosene at hnl to the fire department to fight the nanakuli brush fire in honolulu county as amended by the american_jobs_creation_act_of_2004 ajca sec_4081 of the code imposes a tax on each removal of aviation-grade kerosene from a terminal at a rate of dollar_figure9 per gallon however for kerosene removed from a terminal directly into the fuel tank for use in commercial_aviation the rate_of_tax is dollar_figure4 per gallon for kerosene removed directly into the fuel tank of an aircraft for a nontaxable_use such as for the exclusive use by a state the law imposes no tax under the ajca certain refueler trucks are part of a terminal for this purpose if the site meets the conditions described in sec_4081 of the code one of the conditions is that the supplier cannot load any vehicle registered for highway use with aviation- grade kerosene at the terminal except in the case of exigent circumstances identified by the secretary in regulations another condition is that the terminal must be located within a secured area of the airport the terminal at hnl is a secured airport terminal see notice_2005_4 2005_2_irb_289 and h_r conf rept no 108th cong 2d sess n we have received similar comments from the public on this issue while we are too early in the process to know how much flexibility the law will permit on this issue we will keep your concerns in mind as we work on published guidance to address changes to the taxation of kerosene made by the ajca and the safe accountable flexible efficient transportation equity act of the treasury department’s office of tax policy assists in developing and implementing the administration’s tax policies and programs ---------------- deputy tax_legislative_counsel is familiar with excise_tax issues you can reach him at -------------------- i hope this information is helpful if you have questions please contact me or --------------------at --------------------- sincerely associate chief_counsel passthroughs and special industries by barbara franklin senior technician reviewer branch
